Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks
Examiner’s Response
“Neither Terashita or Okazaki disclose or suggest ‘soliciting, by a source device
operative to generate data for transmission, a connection with any of a plurality of client devices via a repeated wireless broadcast of an advertising packet, each broadcasted advertising packet comprising sufficient data to enable a connection to be established with the source device but having no generated data therein...during the connection, generating the data for transmission to the first client device and transmitting the generated data, by the source device, to the first client device; and detecting, by the source device, that the first client device has disconnected from the source device, based thereon 
st response under “response to arguments” in Final Rejection filed on 2/7/2022. 
“There is no teaching or suggestion to transmit advertising signals which contain no data, as claimed, as, in Terashita, the advertising signals appear to always contain the WiFi SSID and password.”
See examiner 2nd response under “response to arguments” in Final Rejection filed on 2/7/2022.
“Applicants further submit that one of ordinary skill in the art would not be motivated to modify the system of Terashita to not include the Wifi SSID and password in at least a pre-disconnection phase of sending advertising signals as this would render Terashita.”
See examiner 3rd response under “response to arguments” in Final Rejection filed on 2/7/2022.

See examiner 2nd response under “response to arguments” in Final Rejection filed on 2/7/2022.


/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/15/2022